Citation Nr: 1106891	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-20 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for right shoulder 
arthritis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1970 to July 1974, 
with over 3 years of additional service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In August 2008, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of this 
hearing is associated with the claims file.

In November 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of this hearing is 
associated with the claims file.

The Board notes that the RO reopened the Veteran's claim for 
service connection for right shoulder arthritis and decided it on 
the merits.  However, despite the determination reached by the 
RO, the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a previously 
denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the reasons explained below, the issue of entitlement to 
service connection for right shoulder arthritis on the merits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is required 
on your part.


FINDINGS OF FACT

1.  An August 2004 rating decision denied service connection for 
right shoulder arthritis; the Veteran did not appeal that 
decision and it became final.

2.  Some of the evidence received since that August 2004 rating 
decision bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor redundant, 
relates to unestablished facts necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating the 
claim for service connection for right shoulder arthritis.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of entitlement to service connection for right shoulder 
arthritis.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to reopen the claim for 
service connection for right shoulder arthritis and the need to 
remand the claim on the merits for additional evidence, the Board 
finds that no discussion of VCAA compliance is necessary at this 
time.

Analysis

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision and the appeal is 
perfected following issuance of a statement of the case.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2010).  If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim can 
be reopened and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 (West 
2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for right shoulder arthritis was previously 
denied by an August 2004 rating decision because it was not shown 
that the condition was incurred in or caused by service, nor had 
it been shown that right shoulder arthritis had become manifest 
to a degree of 10 percent within one year from the date of 
termination of service.

The evidence of record at the time of that decision included 
post-service private treatment records from April 2002 to May 
2002, and VA outpatient treatment records from February 2003 to 
August 2004.  An April 2002 private treatment record indicated 
the Veteran experienced chronic bilateral shoulder pain and the 
Veteran stated that his right shoulder dislocated several times 
while in service.  On that occasion, the Veteran stated while in 
service, surgery to repair his right shoulder was recommended but 
he opted not to undergo such surgery due to the possibility of 
being disqualified to serve in the Marines after such surgery.  
X-ray showed impingement bilaterally with degenerative arthritis 
and instability in the right shoulder.  In a May 2002 private 
treatment record the physician's impression was chronic 
arthritis.  

In July 2004, a formal finding was made on the unavailability of 
the Veteran's service records; therefore, such records were 
unavailable for review.

VA treatment records show that in August 2004, the Veteran 
presented for treatment with complaints of an in-service injury 
and dislocation of his right shoulder with worsening pain.  On 
that occasion, x-rays of his right shoulder were performed which 
indicated calcific tendonitis of the right shoulder, with some 
mild degenerative changes.

The evidence received subsequent to the August 2004 rating 
decision includes updated VA treatment records, a transcript of 
an August 2008 DRO hearing, and a transcript of a November 2010 
Travel Board hearing.  At the hearings, the Veteran testified 
that he first injured his right shoulder in 1971 while stationed 
in Rota, Spain, when a locker fell on him during a field day at 
the barracks.  The Veteran reported this permanently dislocated 
his right shoulder.  He testified that the week following such 
incident, his shoulder frequently became dislocated.  He further 
stated that he sought treatment for his shoulder at the sick bay 
at the Naval Station in Rota and was subsequently treated at an 
Air Force Hospital in Torrejón, Spain, where he was allegedly 
diagnosed with permanent dislocation of his right shoulder.  The 
Veteran testified that when seeking treatment in Terrejón, 
surgery was recommended to repair his shoulder, but he declined 
because he was told that he would be disqualified for service 
following the recommended surgery.  

Presuming the credibility of the evidence for the sole purpose of 
determining whether new and material evidence has been received, 
the Board finds that some of the new testimony contributes "to a 
more complete picture of the circumstances surrounding the origin 
of a Veteran's injury or disability".  See Hodge, supra.  Thus, 
after resolving all doubt in the Veteran's favor, such evidence 
is new and material, and the claim for service connection for 
right shoulder arthritis is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for right shoulder arthritis is 
reopened.


REMAND

Reopening the claim does not end the inquiry; rather, 
consideration of the claim on the merits is required.  However, 
after a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
for service connection for right shoulder arthritis.

The Veteran contends that since the time of his alleged right 
shoulder injury in 1971, he has experienced frequent dislocations 
and pain which has become worse over the years.  The Veteran 
stated that he has learned to avoid actions that cause his 
shoulder to become dislocated, and when it does become 
dislocated, he has learned to get it back into the socket 
himself.

As previously mentioned, in July 2004, a formal finding was made 
as to the unavailability of the Veterans service records.  
However, the Veteran testified to the DRO that his social 
security number was changed as part of a witness protection 
program because he witnessed a murder by a crime syndicate in 
1974.  He stated that such change was included on his military 
records, although his name was not changed.  The Board notes that 
a failure to change a name appears highly inconsistent with being 
in the witness protection program.  Regardless, there is some 
indication that, for whatever reason, the Veteran may have had a 
different social security number than the one currently used.  
The RO requested the Veteran's service records in September 2008 
and January 2009 under his "old" social security number, but it 
does not appear that a response to such requests was ever 
received.  As such, a follow-up on such requests should be made 
on remand.  If no records are located, the Veteran should be 
advised of such and a determination as to whether further 
searches would be futile should be made.  

Additionally, in September 2008, the RO asked the Veteran to 
specify the dates and treatments received at the Naval Base in 
Rota, Spain.  To date, the Veteran has not responded to such 
request.  Upon remand, the RO should again request such 
information from the Veteran, to include a request for the dates 
and treatment sought at the Air Force Hospital in Terrejón, 
Spain.  If a response is received from the Veteran, a request for 
such records under both social security numbers should be made.  

Moreover, while the Veteran's service treatment records have not 
been located, post-service private treatment records indicate 
that in April 2002, two years prior to filing a VA claim, the 
Veteran was diagnosed with impingement of his right shoulder and 
degenerative arthritis of the AC joint.  At that time, the 
Veteran stated that his shoulder was originally injured during 
service when an object fell on his right shoulder.  The Board is 
mindful that, in a case such as this where the Veteran's service 
records are unavailable, VA has a heightened obligation to assist 
the Veteran in the development of his claim.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992).  Therefore, in light of the above 
evidence, the Veteran should now be afforded a VA joints 
examination to determine whether or not his current right 
shoulder arthritis is related to any incident of service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also testified that he received Social Security 
disability benefits.  Such records should be requested on remand.

Relevant ongoing medical records should also be requested.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain current VA treatment records 
dating since March 2009 from the 
Gainesville, Florida VA healthcare system.

2.  Follow-up on the September 3, 2008 and 
January 15, 2009 requests for the 
Veteran's service treatment records under 
his old social security number.  If the 
requested records are unavailable, then 
the file should be annotated as to whether 
further attempts to obtain such records 
would be futile, and the Veteran should be 
notified that the records could not be 
obtained.

3.  Ask the Veteran to provide the dates 
including approximate month or months and 
year when he received treatment at Rota 
Naval Base in Rota, Spain, and at the Air 
Force Hospital in Terrejón, Spain.  If 
sufficient information is received, these 
records should be requested under both 
known social security numbers (as noted on 
the 3101 printout dated January 15, 2009).  
If the requested records are unavailable, 
then the file should be annotated as such 
and the Veteran should be so notified.

4.  Request from the Social Security 
Administration the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

5.  After the above development has been 
completed to the extent possible, schedule 
the Veteran for a VA joints examination to 
determine the nature of any right shoulder 
condition, and to obtain an opinion as to 
whether any such disorder is possibly 
related to service.  The claims file must 
be provided to and be reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, and the 
results should be reported in detail.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is more 
likely, less likely, or at least as likely 
as not (50 percent probability or greater) 
that any current right shoulder disability 
arose during service or is otherwise 
related to any incident of service, to 
include the Veteran's reported in-service 
right shoulder injury from a locker 
falling on his right shoulder.

A complete rationale for all opinions 
expressed should be provided.

6.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record.  
If the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


